Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Employment Agreement” or “Agreement”) is entered
into, by and among SunGard Data Systems Inc. (the “Company”), SunGard Capital
Corp. and SunGard Capital Corp. II (collectively, “Capital”), for the specific
and limited purpose of the provisions set forth in Sections 1.2, 1.8 and 5.1,
and Andrew A. Stern (“Executive”) as of June 1, 2010 (the “Effective Date”).
WHEREAS, the Company wishes to hire Executive as the Chief Executive Officer of
SunGard Availability Services and Executive wishes to accept such position as of
the Effective Date.
WHEREAS, Capital are the holding companies of the Company;
WHEREAS, the parties desire to enter into an agreement to provide for
Executive’s employment upon the terms and conditions set forth herein.
WHEREAS, Executive has agreed to certain confidentiality, non-competition and
non-solicitation covenants contained hereunder, in consideration of the benefits
provided to Executive under this Agreement.
WHEREAS, certain capitalized terms shall have the meanings given those terms in
Section 3 of this Agreement.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1. Employment. The Company hereby agrees to employ Executive as the Chief
Executive Officer of SunGard Availability Services, and Executive hereby accepts
such employment and agrees to perform Executive’s duties and responsibilities,
in accordance with the terms, conditions and provisions hereinafter set forth.
The Company will provide Executive shared office space in the metropolitan
Baltimore, Maryland area.
1.1 Employment Term. The Executive shall be employed for an employment term
commencing as of the Effective Date and continuing until December 31st following
the fifth anniversary of the Effective Date, unless the Agreement is terminated
sooner in accordance with Section 2 below. In addition, effective as of
December 31, 2014, and as of the last day of each subsequent calendar year (each
such date referred to as a “Year-End Date”), the employment term shall
automatically renew for periods of one additional year unless the Company gives
written notice to the Executive at least 12 months before any Year-End Date that
the employment term shall not be renewed. The period commencing on the Effective
Date and ending on the date on which the term of Executive’s employment under
the Agreement shall terminate is hereinafter referred to as the “Employment
Term.” The failure of the Company to renew this Agreement shall not be
considered a termination of Executive’s employment under this Agreement.
1.2 Title, Duties and Responsibilities. During the Employment Term, Executive
shall report to the Chief Executive Officer of the Company (“CEO”) and shall
serve as Chief Executive Officer of the availability services business of the
Company (which, as described in the Company’s most recent Form 10-k on the date
of reference, is called the “AS Business”). Executive shall have and perform all
duties and responsibilities incident to such position or as may be reasonably
assigned to him by the CEO. After the time, if any, as the Company spins off the
AS Business to the shareholders of the Company, Capital shall take all steps
within their authority to have Executive elected, and re-elected, as applicable,
as a member of the board of directors of the entity controlling the AS Business.

 





--------------------------------------------------------------------------------



 



EXECUTION COPY
1.3 Extent of Service. Executive shall use Executive’s best efforts to carry out
Executive’s duties and responsibilities under Section 1.2 hereof and, consistent
with the other provisions of this Agreement, shall devote substantially all of
Executive’s business time, attention and energy thereto. The foregoing shall not
be construed as preventing Executive from (a) making investments in other
businesses or enterprises, or (b) engaging in any other business activity
unless, in the sole judgment of the CEO, it is likely to interfere in any
material respect with Executive’s ability to discharge Executive’s duties and
responsibilities under this Agreement. In addition, it shall not be a violation
of this Agreement for Executive to serve on civic or charitable boards or
committees; deliver lectures; fulfill speaking engagements; and to manage
personal investments (subject to the immediately preceding sentence); provided
that such activities do not interfere in any material respect with the
performance of Executive’s responsibilities as an employee in accordance with
this Agreement. Executive may continue to serve as a director of L. Fishman. Any
service by Executive on any other corporate board or committee will require the
prior approval of the CEO.
1.4 Base Salary. During the Employment Term, for all the services rendered by
Executive hereunder, the Company shall pay Executive a base salary (“Base
Salary”), at the annual rate of $525,000 payable in installments at such times
as the Company customarily pays its other employees. Executive’s Base Salary
shall be reviewed periodically for appropriate increases by the CEO or the
Compensation Committee (the “Compensation Committee”) of the board of directors
of the Company (the “Board”) pursuant to the Company’s normal performance review
policies for senior level executives; provided, however, that at such time, if
any, as there is a “Spin-off,” as defined below, Executive’s minimum base salary
shall be at the annual rate of $650,000.
1.5 Retirement, Welfare and Other Benefit Plans and Programs. During the
Employment Term, Executive shall be entitled to participate in all employee
retirement and welfare benefit plans and programs made available to the
Company’s senior level executives as a group, as such retirement and welfare
plans may be in effect from time to time and subject to the eligibility
requirements of such plans. During the Employment Term, Executive shall be
provided with executive fringe benefits and perquisites under the same terms as
those made available to the Company’s senior level executives as a group, as
such programs may be in effect from time to time. During the Employment Term,
Executive shall be entitled to vacation (which is currently 5 weeks per year and
shall not be reduced unless part of an overall reduction for senior executives
generally) and sick leave in accordance with the Company’s holiday and other pay
for time not worked policies. Nothing in this Agreement or otherwise shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans, programs, policies or perquisites from time to
time as the Company deems appropriate.
1.6 Reimbursement of Expenses. During the Employment Term, Executive shall be
provided with reimbursement of reasonable expenses related to Executive’s
employment by the Company on a basis no less favorable than that which may be
authorized from time to time for senior level executives as a group. To assist
Executive in traveling between Baltimore and Wayne, the Company shall provide
Executive with a car service from his home in the Baltimore metropolitan area to
Wayne, Pennsylvania and shall provide Executive with reasonable and appropriate
accommodations and transportation (from the Company’s automobile pool) in the
vicinity of the Company’s offices in Wayne, PA. To the extent those benefits are
determined to be taxable to Executive, the Company shall provide Executive with
a tax equivalency bonus prior to the time such taxes are due such that Executive
has no out of pocket cost for those benefits.

 

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
1.7 Incentive Compensation. During the Employment Term, Executive shall be
entitled to participate in all short-term and long-term incentive programs
established by the Company for its senior level executives, at such levels as
the CEO or Compensation Committee determines. Executive’s incentive compensation
shall be subject to the terms of the applicable plans and shall be determined
based on Executive’s individual performance and the performance of the AS
Business, as determined by the CEO or Compensation Committee of the Company’s
Board of Directors (the “Incentive Bonus”). Executive’s Target Incentive Bonus
(as defined in Section 3) for each fiscal year of the Company during the
Employment Term shall be not less than $750,000, provided, however, that for the
2010 fiscal year of the Company only both the target performance measures and
the target amount of such bonus shall be prorated for the portion of the fiscal
year between Executive’s actual employment starting date and December 31, 2010
and the Executive will earn no less than 70% of the 2010 Target Incentive Bonus,
as so pro rated.
1.8 Equity Grants.
(a) Grant. Within 21 days of the Effective Date, Executive shall receive two
equity awards in accordance with Exhibits A and B (the “Initial Time Equity
Awards”), attached hereto and made part hereof, and the performance grant set
forth on Exhibit C (the “Performance Grant”) attached hereto and made a part
hereof. On the earlier of two years from the Effective Date or the date of a
Spin-off, Executive will receive a follow-on equity award in accordance with
Exhibits D and E (the “Follow On Time Equity Awards”), attached hereto and made
part hereof (together with the Initial Time Equity Awards, the “SunGard Equity
Awards”). All equity awards shall be made under the terms and conditions of the
Company’s long term incentive plan.
(b) Spin-off. In the event of a Spin-off, the Company and Capital shall cause
each outstanding SunGard Equity Award that has not been exercised or settled to
be cancelled and replaced with equity awards in the entity that controls the AS
Business (the “AS Equity Awards”) (i) with respect to equity of the entity
controlling the AS Business (the “AS Equity”) with materially the same terms and
conditions as, and to the extent that the AS Equity consists of different
classes, pari passu with, the AS Equity that the Company’s non-employee
shareholders hold following the Spin-off, except as to governance matters and
rights currently reserved for the non-employee shareholders under the
stockholders’ agreement or other relevant documents; (ii) having a total value,
whether vested or unvested and including any prior SunGard Equity Awards that
have been cashed out or have been exercised or settled (based on the then fair
market value of the shares received upon exercise of settlement), of
$10,000,000, which may be equitably adjusted on account of a transaction
described in subparagraph (c)(i), and which shall be based on the fair market
value of the AS Equity as to which the AS Equity Awards relate on the date of
grant of the AS Equity Awards (determined without regard to any exercise price
or other similar amount to be payable by Executive in connection with the AS
Equity Awards); provided, however, that the AS Equity underlying the AS Equity
Awards, including any cash previously received and the equivalent amount of
SunGard Equity received upon the previous exercise or settlement of the SunGard
Equity Awards, shall in no event exceed 0.6%, nor be less than 0.4%, of the AS
Equity on a fully-diluted basis as of the date of grant; and (iii) with terms
and conditions (including but not limited to vesting, payment or exercise,
distributions, calls and puts and share restrictions) that are materially the
same as the SunGard Equity Awards that they replace, provided, however, that the
AS Equity Awards shall provide that (A) in the event of an initial public
offering of common stock of the entity controlling the AS Business after a
Spin-off, if Executive is thereafter terminated without Cause or terminates for
Good Reason, pursuant to Section 2.1 below, dies or is terminated on account of
a Disability, pursuant to Section 2.4 below, upon such termination,
(1) Executive shall be credited with an additional 12 months of service solely
for determining his vested rights under the AS Equity Awards and (2) the Follow
On Time Equity Awards shall then be treated as vested to the same extent as the
Initial Time Equity Awards after taking into account the additional 12 months
under (1) above, and (B) upon any Monetization (as defined in Exhibit C) of the
AS Business that occurs after a Spin-off but prior to a termination of
employment for any reason, all or a portion of the unvested AS Equity Awards,
proportionate to the percentage of Monetization then achieved, shall then become
vested.

 

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
(c) Sale or Other Disposition and Certain Acquisitions.
(i) In the event of a Sale or Other Disposition of less than 80% of the AS
Business, as measured by a good faith determination of fair market value of the
assets by the Board, prior to a Spin-off, all unvested portions of the Initial
Time Equity Award, and the Follow On Time Equity Award in the event it has been
granted or as and when it is granted, shall be adjusted in good faith by the
Board so as to reflect the equitable treatment of Executive such that the
SunGard Equity Awards will continue to have the value immediately before such
transaction as adjusted to take into account the value of the sale to the
Company, Capital and its shareholders; provided, however, that no such
adjustment shall actually be made until there occurs a Sale or Other Disposition
of at least a sale of 20% of the AS Business, on a cumulative basis, or a
Spin-off occurs, and any such adjustment shall be targeted to keep Executive’s
interest upon a Sale or other Disposition of the AS Business at .55% of Net
Proceeds. The adjustments shall take into account all events that have occurred
prior to such adjustment, including but not limited to prior investments of
proceeds in, or repayment of debt of, the AS Business, or the other business(es)
of the Company, as applicable, and the value of the vested SunGard Equity
Awards.
(ii) In the event of a Sale or Other Disposition of 80% or more of the AS
Business, as measured by a good faith determination of fair market value of the
assets by the Board, prior to a Spin-off, all unvested portions of the Initial
Time Equity Award, and the Follow On Time Equity Award in the event it has been
granted, shall be adjusted for any Sale of Other Disposition not yet taken into
account under subparagraph (i) above and then cancelled in consideration of a
cash payment to Executive within 30 days of the closing of such Sale or Other
Disposition equal to 0.55% of the Net Proceeds, as defined below, realized from
the Sale or Other Disposition reduced by the fair market value of SunGard Equity
received upon the previous exercise or settlement of SunGard Equity Awards, and
the value of such SunGard Equity attributable to SunGard Equity Awards vested
prior to such Sale or Other Disposition that were not then exercised or settled,
both as determined immediately after the closing of the Sale or Other
Disposition.
(iii) In the event of acquisitions made by the AS Business prior to a Spin-off,
all adjustments under subparagraphs (i) and (ii) above shall take those
transactions into account in good faith by the Board.
(d) Definitions. For purposes of this Agreement (including Exhibit C), the
following capitalized terms shall have the following meanings:
(i) “Spin-off” means a corporate divestiture of the AS Business accomplished
through the dividend or distribution to the ultimate beneficial owners of the
Company or its ultimate stockholders of shares of capital stock or other equity
interests in a corporate entity holding the AS Business, constituting at least
80% of the then outstanding shares of capital stock or other equity interests of
such entity or having an aggregate value equal to at least 80% of the fair
market value of the AS Business at such at such time.

 

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
(ii) “Sale or Other Disposition” means the sale or transfer of assets of the AS
Business, or the equity of the entity controlling the AS Business, to an
unrelated third party in an arms’-length transaction, but not including an
initial public offering of the shares of the entity controlling the AS Business.
(iii) “Net Proceeds” means (A) the amount of cash and the fair market value of
marketable securities received upon a Sale or Other Disposition, minus (B) the
sum of $2 Billion, but not in excess of 50% of the gross selling price, all
selling costs, including all finders, investment banking and professional fees
and expenses, and the Federal, state and local income taxes imposed on the
sellers, other than the investors, with respect to any gain recognized as a
result of the Sale or Other Disposition.
(e) In the event cash proceeds are to be distributed to Executive related to the
SunGard Equity Awards and such cash may not be currently distributed without
taxation under section 409A of the Code, payment of such amounts shall be
delayed, as required by section 409A, until the first date on which payment may
occur without taxation under section 409A. Payment shall then be made with
interest during the period of deferral, at the rate of three-month Libor plus
200 basis points, as determined on the first day of deferral, compounded
quarterly, from the date on which payment would have been made otherwise. If
Executive dies during the deferral period, the amounts withheld on account of
section 409A shall be paid to the personal representative of Executive’s estate
within 5 business days after the date of Executive’s death.
1.9 IPO Bonus. In the event of an initial public offering of common stock of the
entity controlling the AS Business after a Spin-off, Executive shall be entitled
to receive a special cash bonus, if performance is above the first Hurdle as to
any of the Financial Performance Measures set forth on Exhibit C, up to $333,333
($1.0 M for achievement of all three), for which at least the second Hurdle set
forth in Exhibit C has been satisfied on the date of closing of the initial
public offering; and $1.0 M ($3.0 M for achievement of all three) as to each of
the Financial Performance Measures set forth on Exhibit C for which the third
Hurdle set forth in Exhibit C has been satisfied on the date of closing of the
initial public offering. The amount of this IPO Bonus shall be determined with
linear interpolation for performance between such Hurdles. Any IPO Bonus payment
shall be paid on the 30th day following a Monetization (or the next business day
if that day is not a business day) in the same percentage of Monetization (e.g.,
40% payment upon 40% Monetization) if Executive is then employed or if the
Monetization occurs within 12 months following a termination without Cause or
for Good Reason; provided, however, that if Executive is still employed on the
first day of the eighth month of the sixth year following the Effective Date,
payment of the remainder of the earned IPO Bonus shall be made on such date
without regard to Monetization.
2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:
2.1 Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment with the Company at any time without Cause (as defined in
Section 3) or Executive may terminate his employment with the Company for Good
Reason (as defined in Section 3) (in which case the Employment Term shall be
deemed to have ended) to be effective upon not less than 30 days’ prior written
notice pursuant to Section 12 to Executive or the Company, as applicable;
provided, however, that, in the event that such notice is given, Executive shall
be allowed to seek other employment, to the extent such other employment is
consistent with Executive’s obligations under Section 6.

 

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
2.2 Benefits Payable Upon Termination Without Cause or for Good Reason.
(a) In the event of a termination of Executive as described in Section 2.1 that
occurs during the Employment Term, if Executive executes and does not revoke a
Release (as defined in Section 3), Executive shall be entitled to receive the
following severance benefits:
(i) Executive shall receive a lump sum cash payment equal to two times the sum
of Executive’s annual Base Salary plus Executive’s Target Incentive Bonus (as
defined in Section 3) in effect immediately before the Termination Date (as
defined in Section 3).
(ii) Executive shall receive a pro rata Incentive Bonus for the year in which
Executive’s Termination Date occurs. The pro rata amount shall be determined as
the Incentive Bonus Executive would have actually earned for that year
multiplied by the number of days in which Executive was employed by the Company
during the year of termination, including the Termination Date, divided by 365.
(iii) The Company shall pay Executive a lump sum cash payment equal to the cost
(calculated as described below) that Executive would incur if Executive
continued medical, dental and vision coverage for Executive, and, where
applicable, his spouse and dependents, for the one-year period following the
Termination Date. For this purpose, the monthly cost shall be determined as 100%
of the applicable monthly premium for the cost of medical, dental and vision
coverage for Executive, less the monthly premium charge that is paid by active
Company employees for similar coverage as in effect at Executive’s Termination
Date. The cash payment shall be increased by a tax equivalency bonus, prior to
the time such taxes are due, such that Executive has no out of pocket cost for
the payment provided above. Executive may elect COBRA continuation coverage
according to the terms of the Company’s applicable benefit plans.
(iv) Executive shall receive any other amounts earned, accrued or owing but not
yet paid under Section 1 above and any other benefits in accordance with the
terms of any applicable plans and programs of the Company.
(b) Payment of the lump sum benefits described in subsections (a) above shall be
made on the 60th day after Executive’s Termination Date, except that the payment
under subsection (a)(ii) shall be made in the year following the year of
termination, but on or before March 15 of such year, all such payments subject
to Executive’s execution and non-revocation of an effective Release.
2.3 Retirement or Other Voluntary Termination. Executive may voluntarily
terminate employment for any reason, including voluntary retirement, upon
30 days’ prior written notice pursuant to Section 12. In such event, after the
effective date of such termination, no further payments shall be due under this
Agreement. However, Executive shall receive any amounts earned, accrued or owing
but not yet paid under Section 1 above and shall be entitled to any benefits due
in accordance with the terms of any applicable benefit plans and programs of the
Company.
2.4 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the essential functions of Executive’s position with
the Company, with or without reasonable accommodation, by reason of physical or
mental incapacity for a period of six consecutive months (“Disability”).
Executive agrees, in the event of a dispute under this Section 2.4 relating to
Executive’s Disability, to submit to a physical examination by a licensed
physician selected by the Board. If Executive’s employment terminates on account
of Disability, no further payments shall be due under this Agreement. However,
Executive shall be entitled to (i) any amounts earned, accrued or owing but not
yet paid under Section 1 above and any benefits due in accordance with the terms
of any applicable benefit plans and programs of the Company and (ii) a pro rated
bonus for the year in which Executive’s Disability occurs, which bonus shall be
calculated and paid according to Section 2.2(a)(ii) above, paid in the year
following the year of termination, but on or before March 15 of such year.

 

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, (i) any amounts earned, accrued or owing but not yet
paid under Section 1 above and any benefits accrued or earned under the
Company’s benefit plans and programs according to the terms of such plans and
(ii) a pro rated bonus for the year in which Executive’s death occurs, which
bonus shall be calculated and paid according to Section 2.2(a)(ii) above, paid
in the year following the year of termination, but on or before March 15 of such
year. Otherwise, the Company shall have no further liability or obligation under
this Agreement to Executive’s executors, legal representatives, administrators,
heirs or assigns.
2.6 Cause. The Company or the CEO may terminate Executive’s employment at any
time for Cause upon written notice to Executive, in which event all payments
under this Agreement shall cease, except for Base Salary to the extent already
accrued. Executive shall be entitled to any benefits accrued or earned before
Executive’s termination in accordance with the terms of any applicable benefit
plans and programs of the Company; provided that Executive shall not be entitled
to receive any unpaid short-term or long-term cash incentive payments or
unvested options.
3. Definitions. For purposes of this Agreement, the following terms shall have
the meanings specified in this Section 3:
(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment, provided that no act or failure to act by Executive
shall be deemed to constitute Cause if done, or omitted to be done, in good
faith and with the reasonable belief that the action or omission was in the best
interests of the Company or the AS Business, as applicable:
(i) Executive is convicted of (or pleads guilty or nolo contendre to) a felony;
(ii) Executive neglects, refuses or fails to perform his material duties
hereunder (other than a failure resulting from Executive’s incapacity due to
physical or mental illness), provided Executive is given written notice
specifying such neglect, refusal or failure within 90 days of the later of the
event or failure giving rise to the neglect, refusal or failure or the Company’s
knowledge thereof and such neglect, refusal or failure continues for a period of
at least 30 days after such written notice;
(iii) Executive commits a material act of dishonesty or breach of trust or
otherwise engages in or is guilty of gross negligence or willful misconduct in
the performance of Executive’s duties; or
(iv) Executive breaches in any material respect the provisions of any written
non-competition, non-disclosure or non-solicitation agreement, or any other
agreement in effect with the Company, including without limitation the
provisions of Section 6 of this Agreement or the Company’s written code of
business conduct and ethics, including the Global Business Conduct and
Compliance Program.
(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
(c) “Good Reason” means, without Executive’s consent, the existence of any of
the following conditions:
(i) Any material diminution in the Executive’s Base Salary or a material
reduction or negative change in the type or level of compensation to which
Executive is entitled under the Agreement, other than as a result of an across
the board reduction or change in compensation for executives of the AS Business
generally;
(ii) A material change in the geographic location at which the Executive must
perform services, provided that normal business travel occasioned by Executive’s
position shall not be deemed a material change in geographic location; or
(iii) A material diminution in Executive’s authority, duties or
responsibilities, provided, however, that a material diminution of Executive’s
authority, duties and responsibilities shall not be deemed to have occurred as a
result of a Spin-off, a Sale or Other Disposition, or any Monetization. After a
Spin-off, removal from or failure to elect or re-elect Executive to the board of
directors of the entity that controls the AS Business shall be treated as a
material diminution of Executive’s duties.
Notwithstanding the foregoing, an event described in this subsection (c) shall
constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason, and Good Reason shall cease to exist for an event on
the 90th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice of such event
prior to such date.
(d) “Release” means a release substantially in the form of Exhibit F attached to
this Agreement, which may be subsequently modified only based on recommendations
of the Company’s counsel to reflect changes in applicable law after the
Effective Date.
(e) “Target Incentive Bonus” shall mean Executive’s target annual Incentive
Bonus amount (measured at the target, identified “goal” target or other similar
target as determined by the Company at the Termination Date, without taking into
account any incentive override for above goal performance, or any
project-specific or other non-standard incentives) in effect under the Company’s
Executive Incentive Plan for the year of termination.
(f) “Termination Date” shall mean the effective date of the termination of
Executive’s employment relationship with the Company pursuant to this Agreement.
4. Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 12. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment if for Cause, and (iii) specify the Termination Date
in accordance with the requirements of this Agreement.
5. IRC Section 280G.
5.1 Shareholder Approval, etc. In the event that it shall be determined that any
payment or benefit (including any accelerated vesting of options or other equity
awards) made or provided, or to be made or provided, by the Company (or any
successor thereto or affiliate thereof) to or for the benefit of Executive,
whether pursuant to the terms of this Agreement, any other agreement, plan,
program or arrangement of or with the Company (or any successor thereto or
affiliate thereof) or otherwise (a “Total Payment”), will be subject to the
excise tax imposed by section 4999 of the Code or any comparable tax imposed by
any replacement or successor provision of United States tax law (the “Excise
Tax”), the Company, Capital and Executive shall reasonably cooperate to avoid
incurring such tax by attempting to procure a shareholder vote in satisfaction
of the shareholder approval requirements described in Treas. Reg.
Section 1.280G-1, Q&A-7.

 

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
5.2 Method of Determination. One or more determinations (each a “Tax
Determination”) as to whether any of the Total Payments will be subject to the
Excise Tax shall be made by the Company in consultation with such accounting and
tax professionals as the Company considers necessary (with all costs related
thereto paid by the Company). For purposes of determining whether any of the
Total Payments will be subject to the Excise Tax. (i) all of the Total Payments
shall be treated as “parachute payments” (within the meaning of section 280G of
the Code) unless and to the extent that in the written advice of an independent
accountant selected (and paid for) by the Company and reasonably acceptable to
Executive (the “Accountant”), certain Payments should not constitute parachute
payments, and (ii) all “excess parachute payments” (within the meaning of
section 280G of the Code) shall be treated as subject to the Excise Tax unless
and only to the extent that the Accountant advises the Company that such excess
parachute payments are not subject to the Excise Tax.
5.3 Post-IPO. Executive and the Company agree that, if the stock of the Company
becomes publicly traded, Executive and the Company will reasonably cooperate to
attempt to agree to an adjustment(s) of the provisions of Exhibit C in a manner
that would ameliorate the effects of 280G of the Code.
6. Restrictive Covenants.
6.1 Non-Disclosure. At all times during the Employment Term and continuing at
all times after Executive’s Termination Date, and except as required by
applicable law or in a judicial or administrative proceeding, Executive shall
not disclose to anyone outside of SunGard Data Systems Inc. and any of its
subsidiaries or affiliates (the “SunGard Group”), or use for the benefit of
anyone other than the SunGard Group, any confidential or proprietary information
relating to business of the SunGard Group, whether acquired by Executive before,
during or after employment with the Company. Executive acknowledges that the
proprietary and confidential information of the SunGard Group includes, by way
of example: (a) the identity of customers and prospects, their specific
requirements, and the names, addresses and telephone numbers of individual
contacts; (b) prices, renewal dates and other detailed terms of customer and
supplier contracts and proposals; (c) pricing policies, information about costs,
profits and sales, methods of delivering software and services, marketing and
sales strategies, and software and service development strategies; (d) source
code, object code, specifications, user manuals, technical manuals and other
documentation for software products; (e) screen designs, report designs and
other designs, concepts and visual expressions for software products;
(f) employment and payroll records; (g) forecasts, budgets, acquisition models
and other non public financial information; and (h) expansion plans, business or
development plans, management policies, information about possible acquisitions
or divestitures, potential new products, markets or market extensions, and other
business and acquisition strategies and policies. Proprietary and confidential
information shall not include any information that is (i) generally known to the
industry or the public other than as a result of Executive’s breach of this
covenant or any breach, to Executive’s knowledge, of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; (iii) disclosed by
Executive to third parties during the Employment Term as he determines to be
necessary or appropriate in the course of his duties under this Agreement
provided Executive applies or otherwise puts in place reasonable but appropriate
safeguards; or (iv) required by law to be disclosed; provided that Executive
shall give prompt written notice to the Company of such requirement, disclose no
more information than is so required, and cooperate with any attempts by the
SunGard Group to obtain a protective order or similar treatment. The provisions
of this Section 6.1 shall survive any termination or expiration of this
Agreement.

 

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
6.2 Works and Ideas. All marketing strategies, product ideas, software designs
and concepts, and software enhancement, improvement ideas, inventions and other
material ideas (collectively, “Works and Ideas”) pertaining to the business of
the AS Business in any material respect, whether or not patentable or
copyrightable, that are made, written, developed or conceived by Executive,
alone or with others, at any time (during or after business hours) while
Executive is employed by the Company (including at any time prior to the date of
this Agreement) or during the three months after Executive’s Termination Date.
Executive acknowledges that all of those Works and Ideas will be the exclusive
property of the Company, and hereby assigns and agrees to assign all of
Executive’s right, title and interest in those Works and Ideas to the Company.
Works and Ideas shall not include general industry knowledge, ideas of a general
nature not specific to the AS Business and general business experience.
Executive shall sign all documents that the Company reasonably requests to
confirm its ownership of those Works and Ideas, and shall reasonably cooperate
with the Company, at the Company’s expense, to allow the Company to take full
advantage of those Works and Ideas. No breach of this Section 6.2 shall be
deemed to occur following two years after the end of the Employment Term unless
Executive failed to reasonably cooperate with the Company as specified herein or
unless, within such two-year period, Executive uses such Works and Ideas for the
benefit of a person or entities other than the Company or other members of the
SunGard Group or provides those Works and Ideas to a person or entity other than
the Company or a member of the SunGard Group for such use, other than in the
good faith performance of his duties hereunder. At the end of the Employment
Term, to the extent not already disclosed to the CEO, other senior executives of
the Company or appropriate executives of the AS Business, Executive agrees to
promptly disclose any Works and Ideas so that the Company may confirm its
ownership.
6.3 Non-Competition and Non-Solicitation. During the Employment Term and within
two years after Executive’s termination of employment with the Company for any
reason, whether or not payments are being made under this Agreement, Executive
shall not, directly or indirectly, (a) anywhere in the world where the AS
Business renders services to clients, render any material services for any
organization, or engage in any business, that competes in any material respect
with the AS Business, or (b) solicit or contact, for the purpose or with the
effect of competing or interfering with the AS Business or any other business of
the Company for which Executive has performed material services (i) any customer
or acquisition target under contract with the Company at any time during the
last two years of Executive’s employment with the Company, (ii) any prospective
customer or acquisition target that received or requested a proposal, offer or
letter of intent from the Company at any time during the last two years of
Executive’s employment with the Company, (iii) any affiliate of any such
customer or prospect, (iv) any of the individual contacts at customers or
acquisition targets established by the Company, Executive or others at the AS
Business during the period of Executive’s employment with the Company, or
(v) any individual who is an employee or independent contractor of the Company
at the time of the solicitation or contact or who was an employee or independent
contractor of the Company within three months before such time unless Executive
receives prior written permission from the CEO.
7. Equitable Relief.
(a) Executive acknowledges and agrees that the restrictions contained in
Section 6 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company or the SunGard
Group, as applicable, that the Company would not have entered into this
Agreement in the absence of such restrictions and that irreparable injury will
be suffered by the Company or the SunGard Group, as applicable, should Executive
breach any of the provisions of that Section. Executive represents and
acknowledges that (i) Executive has been advised by the Company to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) Executive
has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with Executive’s counsel.

 

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
(b) Executive further acknowledges and agrees that a breach of any of the
restrictions in Section 6 cannot be adequately compensated by monetary damages.
Executive agrees that the SunGard Group or the Company, as applicable, shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation of Section 6 hereof, which
rights shall be cumulative and in addition to any other rights or remedies to
which the SunGard Group or the Company may be entitled. In the event that any of
the provisions of Section 6 should ever be adjudicated to exceed the time,
geographic, service, or other limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provision shall be
amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.
Notwithstanding anything in this Agreement to the contrary, if Executive
breaches any of Executive’s obligations under Section 6, the Company shall
thereafter be obligated only for the compensation and other benefits provided in
any Company benefit plans, policies or practices then applicable to Executive in
accordance with the terms thereof, and all payments under Section 2 of this
Agreement shall cease.
(c) Executive irrevocably and unconditionally (i) agrees that any suit, action
or other legal proceeding arising out of Section 6, including without
limitation, any action commenced by the SunGard Group or the Company, as
applicable, for preliminary and permanent injunctive relief and other equitable
relief, may be brought in a United States District Court for Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Chester County, Pennsylvania, (ii) consents to
the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Executive may have to the
laying of venue of any such suit, action or proceeding in any such court.
8. Dispute Resolution. In the event of any dispute relating to Executive’s
employment, the termination thereof, or this Agreement, other than a dispute in
which the primary relief sought is an equitable remedy such as an injunction,
the parties shall be required to have the dispute, controversy or claim settled
by alternative dispute resolution conducted by JAMS (or, if JAMS is not
available, another mutually agreeable alternative dispute resolution
organization), in the city of Executive’s principal place of employment. Any
award entered by JAMS (or such other organization) shall be final, binding and
nonappealable, and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This Section 8 shall
be specifically enforceable. JAMS (or such other organization) shall have no
authority to modify any provision of this Agreement. In the event of a dispute,
each party shall be responsible for its own expenses (including attorneys’ fees)
relating to the conduct of the arbitration, and the parties shall share equally
the fees of JAMS. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY AS TO
ALL CLAIMS HEREUNDER.
9. Non-Exclusivity of Rights; Resignation from Boards.
(a) Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in or rights under any benefit, bonus, incentive or other
plan or program provided by the Company and for which Executive may qualify;
provided, however, that if Executive becomes entitled to and receives the
payments described in Section 2.2(a) of this Agreement, Executive hereby waives
Executive’s right to receive payments under any severance plan or similar
program applicable to employees of the Company.

 

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
(b) If Executive’s employment with the Company terminates for any reason,
Executive shall immediately resign from all boards of directors of the Company,
any Affiliates and any other entities for which Executive serves as a
representative of the Company.
10. Survivorship. The respective rights and obligations of the parties under
this Agreement (including without limitation Sections 2,5,6, 7 and 8) shall
survive any termination of Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
11. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.
12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):
If to the Company, to:
SunGard Data Systems Inc.
680 East Swedesford Road
Wayne, PA 19087
Attention: General Counsel
If to Executive, to:
Andrew A. Stern

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.
13. Contents of Agreement; Amendment and Assignment.
(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
documents otherwise relating the subject matter hereof, and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
CEO and executed on behalf of the Company by a duly authorized officer of the
Company, and by Executive and the other parties to this Agreement.
(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. Except as provided in the next sentence with
respect to a Spin-off, the Company shall not have the right to assign this
Agreement to a successor without Executive’s consent to the assignment and, for
the avoidance of doubt, if Executive fails to consent, at the effective date of
the Sale or Other Disposition, he shall be deemed to have voluntarily resigned
without Good Reason. Notwithstanding the foregoing, in the event of the
Spin-off, the Company shall assign its rights and obligations under this
Agreement to the entity that controls the AS Business, and after such assignment
all references to the Company in this Agreement shall be deemed to refer to the
entity that controls the AS Business and all references in this Agreement to the
“CEO” shall be deemed to refer to the board of directors of the entity
controlling the AS Business.

 

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
14. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.
15. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.
16. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.
17. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
18. Withholding Taxes. All payments under this Agreement shall be made subject
to applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, Executive shall be
responsible for all taxes applicable to amounts payable under this Agreement.
19. Section 409A of the Code; Section 162(m) of the Code.
(a) This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, to the extent applicable, and will be operated in a
manner that complies with Section 409A. The payment of severance benefits under
the Agreement are intended to be exempt from section 409A under the “short term
deferral” exemption, to the extent applicable. Notwithstanding anything in this
Agreement to the contrary, payments may only be made under this Agreement upon
an event and in a manner permitted by Section 409A of the Code, to the extent
applicable. As used in the Agreement with respect to payment of any amounts that
are deferred compensation subject to Section 409A, the term “termination of
employment” shall mean Executive’s separation from service with the Company
within the meaning of Section 409A of the Code and the regulations promulgated
thereunder. In no event may Executive, directly or indirectly, designate the
calendar year of a payment. For purposes of Section 409A, the right to a series
of payments under the Agreement shall be treated as a right to a series of
separate payments.

 

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
(b) Notwithstanding anything in this Agreement to the contrary, if the stock of
the Company becomes publicly traded, if Executive is considered a “specified
employee” under section 409A and if payment of any amounts under this Agreement
is required to be delayed for a period of six months after separation from
service in order to avoid taxation under section 409A of the Code, payment of
such amounts shall be delayed as required by section 409A, and the accumulated
amounts shall be paid in a lump sum payment within five business days after the
end of the six-month period. If Executive dies during the postponement period
prior to the payment of benefits, the amounts withheld on account of section
409A shall be paid to the personal representative of Executive’s estate within
60 days after the date of Executive’s death.
(c) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, Executive, as specified under this Agreement: (1) the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in one taxable year shall not affect the expenses eligible for reimbursement or
the amount of in-kind benefits provided in any other taxable year, except for
any medical reimbursement arrangement providing for the reimbursement of
expenses referred to in Section 105(b) of the Code; (2) the reimbursement of an
eligible expense shall be made no later than the end of the year after the year
in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(d) Executive agrees that if the stock of the Company becomes publicly traded,
Executive and the Company will reasonably cooperate to attempt to agree to
conform the provisions of this Agreement that the Company deems necessary to
allow performance-based compensation to qualify for the “qualified
performance-based compensation” exception to section 162(m) of the Code without
material loss to Executive.
20. Attorney Fees. The Company shall pay Executive’s reasonable attorney fees
incurred in connection with the review, negotiation and documentation of his
employment by the Company, including the review, negotiation and documentation
of this Agreement and the attachments thereto.
21. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.

 

14



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the Effective Date.

                  SUNGARD DATA SYSTEMS INC.    
 
           
Date: 6/21/10
  By:   /s/ Cristóbal Conde
 
Name: Cristóbal Conde    
 
      Title: Chief Executive Officer    
 
                SUNGARD CAPITAL CORP.    
 
           
Date: 6/21/10
  By:   /s/ Cristóbal Conde
 
Name: Cristóbal Conde    
 
      Title: Chief Executive Officer    
 
                SUNGARD CAPITAL CORP. II    
 
           
Date: 6/21/10
  By:   /s/ Cristóbal Conde
 
Name: Cristóbal Conde    
 
      Title: Chief Executive Officer    
 
           
Date: 6/21/10
      /s/ Andrew A. Stern
 
Executive: Andrew A. Stern    

 

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Initial Time Equity Award — RSU

     
 
  Name: Andrew A. Stern
 
  Number of Stock Units: 138,376
 
  Date of Grant: June 21, 2010

SunGard Capital Corp. and SunGard Capital Corp. II
Management Time-Based Restricted Stock Unit Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).
SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.
This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.
1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee. Notwithstanding anything herein to the contrary, in accordance
with Section 1.8 of the Employment Agreement between the Grantee and SunGard
Data Systems Inc., a wholly owned subsidiary of the Companies, dated as of
June 1, 2010 (the “Employment Agreement”), in the event of a Spin-off or Sale or
Other Disposition (each, as defined in the Employment Agreement) of SunGard
Availability Services, this Award, or a portion thereof, as applicable, shall be
cancelled.
2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
stockholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not have any interest in any fund or specific assets of the Companies by
reason of this Award or the Account established for the Grantee.
2010 Form US — A. Stern

 

 



--------------------------------------------------------------------------------



 



3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Disability” shall have the same meaning as set forth in the Stockholders
Agreement and without regard to any subsequent amendment thereof. The following
terms shall have the following meanings:

  (a)   “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

  (b)   “Date of Termination” means the date that the termination of the
Grantee’s Employment with Employer is effective on account of the Grantee’s
death, the Grantee’s Disability, termination by Employer for Cause or without
Cause, or by the Grantee, as the case may be;

  (c)   “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

  (d)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Section 6 of Grantee’s Employment Agreement; and

  (e)   “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.
4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

  (a)   if the Grantee’s Employment terminates as a result of (i) termination of
the Grantee by Employer without Cause, (ii) resignation by the Grantee or
(iii) the Grantee’s Disability or death, then the Stock Units shall immediately
stop vesting, and any unvested Stock Units shall be forfeited as of the Date of
Termination; and

  (b)   if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then all of the Stock Units will be immediately forfeited by
the Grantee and terminate as of the Date of Termination.

2010 Form US — A. Stern

 

2



--------------------------------------------------------------------------------



 



5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a “change in control event” under
Section 409A of the Code, (ii) the Grantee’s separation from service without
Cause, or (iii) the date that is five years after the Date of Grant. If a
“change in control event” occurs before the Stock Units are fully vested, any
Stock Units that subsequently vest shall be paid upon the first to occur of
(i) the Grantee’s separation from service without Cause or (ii) the date that is
five years after the Date of Grant. Notwithstanding the foregoing, a
distribution of Shares under this Agreement upon separation from service shall
only be made upon the Grantee’s “separation from service” within the meaning of
Section 409A of the Code, and all distributions shall be made at a time and in a
manner consistent with Section 409A. When the vested Stock Units become payable,
the Companies will issue to the Grantee Shares representing the Units underlying
the vested Stock Units, subject to satisfaction of the Grantee’s tax withholding
obligations as described below, within 30 business days after the payment event.
6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.
7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.
8. Distributions, Redemptions, etc.

  (a)   Upon the occurrence of an Adjustment Event, there shall be credited to
the Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

  (b)   If any other cash dividend or distribution is paid with respect to
Shares underlying the Stock Units, there shall be credited to the Account an
amount equal to the product of (i) the per-Share amount paid with respect to
Shares underlying the Stock Units, multiplied by (ii) the number of Shares of
the applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

  (c)   The amount credited to the Account pursuant to this Section 8 with
respect to Stock Units is referred to as the “Bonus Value.” The Bonus Value
shall vest on the same terms as the Stock Units to which it relates, as set
forth in this Agreement, and the vested Bonus Value shall be paid to the Grantee
at the same time as the vested Stock Units are paid pursuant to Section 5
herein, consistent with Section 409A of the Code.

2010 Form US — A. Stern

 

3



--------------------------------------------------------------------------------



 



  (d)   In the case of a redemption or repurchase of Shares, the number of
Shares of the class of stock redeemed or repurchased that are subject to
outstanding Stock Units will be automatically reduced by an amount proportionate
to the percentage reduction in outstanding Shares of the affected class
resulting from the redemption or repurchase. The Grantee shall be entitled to
receive any information reasonably requested regarding the composition of a
Unit, as adjusted in accordance with this Section 8.

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between the Grantee and the Company or
any of its Affiliates, and such non-compliance has not been authorized in
advance in a specific written waiver from the Company or the applicable party,
the Committee may cancel any unpaid Stock Units. The Company shall also have the
following (and only the following) additional remedies:

  (a)   During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its affiliates or the Grantee’s breach of
any duty to the Company or any of its Affiliates; provided, however, that no
offset shall accelerate or defer the distribution date of amounts payable under
this Agreement in violation of Section 409A of the Code, and any offset in
violation of Section 409A shall be null and void. Accordingly, the Grantee
acknowledges that (i) the Company may withhold delivery of Shares, (ii) the
Company may place the proceeds of any sale or other disposition of Shares in an
escrow account of the Company’s choosing pending resolution of any dispute with
the Company, and (iii) the Company has no liability for any attendant market
risk caused by any such withholding, or escrow, subject, however, to compliance
with the requirements of Section 409A of the Code.

2010 Form US — A. Stern

 

4



--------------------------------------------------------------------------------



 



The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.
10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.
11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.
12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to “wages” subject to withholding. The Grantee
expressly acknowledges and agrees that the Grantee’s rights hereunder, including
the right to be issued Shares in accordance with Section 5 herein and cash paid
in accordance with Section 8 hereof, are subject to the Grantee promptly paying
to the Companies in cash or by Share withholding as described below (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Grantee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Grantee. Unless the Grantee elects otherwise in a time and manner specified
by the Company, any tax withholding obligation with respect to the payment of
Shares shall be satisfied by having Shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, and local tax liabilities.
13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.
14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time.
2010 Form US — A. Stern

 

5



--------------------------------------------------------------------------------



 



15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.
16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Payments shall only be made on an event and
in a manner permitted by Section 409A of the Code. Each payment under this
Agreement is considered a separate payment for purposes of Section 409A of the
Code. As provided under Section 409A, if calculation of the amount of a payment
is not administratively practicable due to events beyond the control of the
Grantee, the payment will be treated as made upon the date specified hereunder
if the payment is made during the first calendar year in which calculation of
the amount of the payment is administratively practicable. This Agreement may be
amended without the consent of the Grantee in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.
17. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
18. Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of the Award as
the Administrator deems appropriate, in good faith, to take account of a change
in circumstances occasioned by a stock dividend or other similar distribution
(whether in the form of stock, other securities or other property), stock split
or combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event, including the power to adjust the
performance goals that are affected by such a transaction.
[SIGNATURE PAGE FOLLOWS]
2010 Form US — A. Stern

 

6



--------------------------------------------------------------------------------



 



By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.
Executed as of the Date of Grant.

              SunGard Capital Corp. and   SUNGARD CAPITAL CORP.     SunGard
Capital Corp. II   SUNGARD CAPITAL CORP. II    
 
           
 
  By:        
 
     
 
   

Grantee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.

         
 
 
 
Andrew A. Stern    

2010 Form US — A. Stern

 

7



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and
The remaining 90% of the Stock Units shall vest in equal monthly installments
over the 48 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date.
2010 Form US — A. Stern

 

8



--------------------------------------------------------------------------------



 



EXHIBIT B
Form Of Initial Time Equity Award — Class A Option

     
 
  Name: Andrew A. Stern
 
  Number of Shares: 348,479
 
  Price per Share: $0.25
 
  Date of Grant: June 21, 2010

SunGard Capital Corp.
Management Non-Qualified Time-Based Class A Option Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).
SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.
This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.
1. Grant of Option. The Company grants to the Optionee, as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below. The Option
evidenced by this Agreement is intended to be a non-qualified option and is
granted to the Optionee in an Employment capacity as an employee.
Notwithstanding anything herein to the contrary, in accordance with Section 1.8
of the Employment Agreement between the Grantee and SunGard Data Systems Inc., a
wholly owned subsidiary of the Companies, dated as of June 1, 2010 (the
“Employment Agreement”), in the event of a Spin-off or Sale or Other Disposition
(each, as defined in the Employment Agreement) of SunGard Availability Services,
this Option, or a portion thereof, as applicable, shall be cancelled.
2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Disability” and “Fair Market Value” shall have the same meaning as set
forth in the Stockholders Agreement without regard to any subsequent amendment
thereof. The following terms shall have the following meanings:

  (a)   “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be;

2010 Form US — A. Stern

 

 



--------------------------------------------------------------------------------



 



  (b)   “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

  (c)   “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests; and

  (d)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Section 6 of Optionee’s Employment Agreement.

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.
3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

  (a)   if the Optionee’s Employment terminates as a result of (i) termination
of the Optionee by Employer without Cause, (ii) resignation by the Optionee or
(iii) the Optionee’s Disability or death, then the Option shall immediately stop
vesting; and

  (b)   if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the entire Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

4. Exercise of Option.

  (a)   In General. The latest date on which this Option may be exercised is ten
years from the Date of Grant (the “Final Exercise Date”). Each election to
exercise this Option shall be subject to the terms and conditions of the Plan
and shall be in writing, signed by the Optionee or by his or her executor,
administrator, or permitted transferee (subject to any restrictions provided
under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan. The purchase price may be paid by delivery of cash or check
acceptable to the Administrator or, in case of an exercise on the Final Exercise
Date, or a termination of Employment without Cause, or as a result of the
Optionee’s Disability or death, if and to the extent permitted by the Code
(including Section 409A thereof) and if such exercise would not adversely affect
the Company’s results of operations under Generally Accepted Accounting
Principles, by means of withholding of Shares subject to the Option with an
aggregate Fair Market Value equal to (i) the aggregate exercise price and
(ii) if commercially reasonable for the Company to so permit (taking into
account its cash position in light of any contractual or legal restrictions)
minimum statutory withholding taxes with respect to such exercise, or by such
other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Company will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

2010 Form US — A. Stern

 

-2-



--------------------------------------------------------------------------------



 



  (b)   Time To Exercise. The Option must be exercised no later than the Final
Exercise date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment
and, if not exercised by such date, will thereupon terminate, provided that,
upon termination of the Optionee’s Employment (i) by Employer without Cause,
(ii) by resignation by the Optionee, or (iii) as a result of a Disability or
death, the Option will remain exercisable until the earlier of the 90th day
after the Date of Termination (or the one-year anniversary thereof in the case
of a termination resulting from Disability or death) or the Final Exercise Date,
and will thereupon terminate.

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.
6. Share Restrictions, Other Plans, etc. Except as expressly provided herein,
the Optionee’s rights hereunder and with respect to Shares received upon
exercise are subject to the restrictions and other provisions contained in the
Stockholders Agreement. For the avoidance of doubt, the SunGard Capital Corp.
and SunGard Capital Corp. II Dividend Rights Plan shall not apply to this
Option.
7. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company or any of its Affiliates. If the Company determines
that Optionee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Optionee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company, the Committee may cancel any
unexercised portion. The Company shall also have the following (and only the
following) additional remedies:

  (a)   During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or if Optionee breaches any duty to the Company
or any of its Affiliates. The Company shall notify Optionee in writing of any
such rescission within one year after such exercise, payment or delivery. Within
ten days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

2010 Form US — A. Stern

 

-3-



--------------------------------------------------------------------------------



 



  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or Optionee’s breach of any duty to the Company
or any of its Affiliates. Accordingly, Optionee acknowledges that (i) the
Company may delay exercise of this Option or withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company or any of its Affiliates, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.
8. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.
9. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.
2010 Form US — A. Stern

 

-4-



--------------------------------------------------------------------------------



 



10. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld. The Optionee also authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee and the Company may so withhold as provided in Section 4(a) above.
11. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time.
12. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
13. Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of this Option
as the Administrator deems appropriate, in good faith, to take account of a
change in circumstances occasioned by a stock dividend or other similar
distribution (whether in the form of stock, other securities or other property),
stock split or combination of shares (including a reverse stock split),
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, merger, exchange of stock, redemption or repurchase of all or part
of the shares of any class of stock or any change in the capital structure of
the Company or an Affiliate or other transaction or event, including the power
to adjust the performance goals that are affected by such a transaction.
[SIGNATURE PAGE FOLLOWS]
2010 Form US — A. Stern

 

-5-



--------------------------------------------------------------------------------



 



By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.
Executed as of the Date of Grant.

              SunGard Capital Corp.   SUNGARD CAPITAL CORP.    
 
           
 
  By:        
 
     
 
   

Optionee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.

         
 
 
 
Andrew A. Stern    

2010 Form US — A. Stern

 

-6-



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
25% of the total number of Shares for which the Option is exercisable shall vest
on the first anniversary of the Date of Grant (“Initial Vesting Date”); and
The remaining 75% of the total number of Shares for which the Option is
exercisable shall vest in equal monthly installments over the 48 months
following the Initial Vesting Date starting with the first monthly anniversary
of the Initial Vesting Date.

 





--------------------------------------------------------------------------------



 



EXHIBIT C
This Performance Grant is composed of three separate grants, each measured on
the financial performance of the AS Business in the four trailing quarters prior
to Monetization (as defined below) when compared with the 2010 Financial
Performance Measure forecasted amounts and Hurdles approved by the Board on
June 21, 2010 and provided to Executive (which forecasted amounts and Hurdles
may not be changed without the written agreement of the Company and Executive
except as to the adjustments and modifications described herein) as follows:

                                                      Converted to              
            %FD AS     T4Q’sΔ         Cash     Equity upon   Financial
Performance Measure   ($MM)     Hurdle   ($MM)     Spin-off  
1. EBITA improvement
    0     First   $ 0       0.15 %
 
    100     Second   $ 5       0.30 %
 
    200     Third   $ 10       0.45 %
2. EBITDA minus Capex improvement
    0     First   $ 0       0.15 %
 
    100     Second   $ 5       0.30 %
 
    200     Third   $ 10       0.45 %
3. Revenue improvement
    0     First   $ 0       0.15 %
 
    250     Second   $ 5       0.30 %
 
    500     Third   $ 10       0.45 %
Total at Max Vesting
              $ 30       1.35 %

Except as provided below, vesting of the Performance Grant shall occur only when
Monetization occurs. Vesting will be in the same percentage of Monetization
(e.g., 40% vesting upon 40% Monetization) and will be based upon achievement of
the Hurdles. Prior to a Spin-off, Monetization and achievements of the Hurdles
above that results in partial or full vesting of the Performance Grant shall
result in a cash payment to Executive as provided in the chart above. The Board
shall determine whether the Hurdles have been met, or exceeded, based on the
results of the four trailing quarters prior to the Monetization. The amount of
payment will be determined by the Board in accordance with the chart above, with
linear interpolation above and between each Hurdle up to, but not in excess of,
the maximum specified. Payment in cash will then be made within 30 days of the
effective date of the Monetization. Once an amount is paid, future performance
shall have no further effect to the extent of the percentage of the Monetization
for which payment has been made previously. Upon a Spin-off, the remaining
portion of the grant converts to a grant of the percentage specified above of
fully-diluted AS Equity (as described in Section 1.8(b)(i) of the Employment
Agreement) reduced to the extent of the cash payment(s) already made.

 

 



--------------------------------------------------------------------------------



 



In the event of an initial public offering of AS Equity after a Spin-off, if at
least the first Hurdle with respect to a Financial Performance Measure has been
satisfied as of the effective date of the closing of the initial public
offering, then as of the effective date of such initial public offering the
corresponding AS Equity under the chart above with respect to such Hurdle shall
be converted to a time-vesting AS Equity Award subject to the same terms and
conditions set forth in Section 1.8 (b) of the Employment Agreement and vesting
corresponding with the Initial Time Equity Awards converted to an AS Equity
Awards.
If 80% or more has been Monetized, then the Performance Grant, to the extent not
already paid or shares distributed, will vest fully based on the Hurdle
achievements under the chart above. If the Executive dies, is terminated on
account of a Disability, or is involuntarily terminated without Cause or for
Good Reason, but not for any other reason, the financial targets are achieved,
at least at the first Hurdle, and a Monetization occurs within 12 months
following such termination, then Executive will receive the same vesting (and
payment or distribution) as if he were still employed, but based upon the actual
achievement of the financial targets at the date of the termination. Payment
will then be made within 30 days of the effective date of the Monetization.
In the event of Monetization of less than 80%, as measured by a good faith
determination of fair market value of the assets by the Board, all unvested
portions of the Performance Grant, shall be adjusted in good faith by the Board
so as to reflect the equitable treatment of Executive such that the Performance
Grant will continue to have the value immediately before such transaction as
adjusted to take into account the value of the sale to the Company, Capital and
its shareholders. Similarly, in the event of acquisitions made by the AS
Business prior to a Spin-off, all unvested portions of the Performance Grant,
shall be adjusted in good faith by the Board so as to reflect the equitable
treatment of Executive.
The value of the fully diluted equity of the entity controlling the AS Business,
including all dilution that occurs on account of the long term incentive plans
then in place, both at the date of any Spin-off or Monetization, will be highly
dependent on the capital structure of that entity, which will be determined by
the Board in its sole discretion. This capital structure will apply to all of
the Equity Grants under Section 1.8 of the Employment Agreement. Executive and
the CEO have discussed some ranges of how much debt might be placed on the AS
Business at the time of the Spin-off, including ranges of $1.5-$2.5 billion, but
the Board will make the ultimate decision as to the capital structure of the
entity controlling the AS Business, including the amount of debt, in its sole
discretion.
For the purposes hereof, Monetization or Monetize means the Company’s
non-employee shareholders receive Proceeds from the sale of either (A) the
ownership of at least 20% of the outstanding equity of the entity controlling
the AS Business, or (B) the sale of at least 20% of the fair market value of the
assets owned by the AS Business, both on a cumulative basis. For purposes of
clarity, Monetization does not include (C) a Spin-off, (D) an initial public
offering of new (primary) shares (as opposed to an equity issuance of secondary
shares whereby existing shareholders sell their shares to the public), or
(E) the incurrence of debt, but Monetization shall include (F) a
recapitalization or (G) an extraordinary dividend, in either case in which cash
or marketable securities are distributed to the non-employee shareholders of the
Company.
“Proceeds” means the amount of cash and the fair market value of marketable
securities received upon the Monetization, minus the sum of all selling costs,
including all finders, investment banking and professional fees and expenses and
Federal, state and local taxes imposed on the sellers, other than the investors,
with respect to any gain recognized upon such Monetization.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Follow On Time Award — RSU

     
 
  Name: Andrew A. Stern
 
  Number of Stock Units: 69,188
 
  Date of Grant:

SunGard Capital Corp. and SunGard Capital Corp. II
Management Time-Based Restricted Stock Unit Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS RESTRICTED STOCK
UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
OF SALE AND OTHER PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG
SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR
CAPITAL CORP. AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME,
THE “STOCKHOLDERS AGREEMENT”).
SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.
This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt.
1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee. Notwithstanding anything herein to the contrary, in accordance
with Section 1.8 of the Employment Agreement between the Grantee and SunGard
Data Systems Inc., a wholly owned subsidiary of the Companies, dated as of
June 1, 2010 (the “Employment Agreement”), in the event of a Spin-off or Sale or
Other Disposition (each, as defined in the Employment Agreement) of SunGard
Availability Services, this Award, or a portion thereof, as applicable, shall be
cancelled.
2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record in the Account the number of Stock Units awarded to the
Grantee. No Shares shall be issued to the Grantee at the time the Award is made,
and the Grantee shall not be, nor have any of the rights or privileges of, a
stockholder of the Companies with respect to any Stock Units recorded in the
Account or amounts credited to the Account pursuant to Section 8. The Grantee
shall not have any interest in any fund or specific assets of the Companies by
reason of this Award or the Account established for the Grantee.
2010 Form US — A. Stern

 

 



--------------------------------------------------------------------------------



 



3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Disability” shall have the same meaning as set forth in the Stockholders
Agreement and without regard to any subsequent amendment thereof. The following
terms shall have the following meanings:

  (a)   “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

  (b)   “Date of Termination” means the date that the termination of the
Grantee’s Employment with Employer is effective on account of the Grantee’s
death, the Grantee’s Disability, termination by Employer for Cause or without
Cause, or by the Grantee, as the case may be;

  (c)   “Employer” means the Company or, as the case may be, its Affiliate with
whom the Grantee has entered into an Employment relationship;

  (d)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Section 6 of Grantee’s Employment Agreement; and

  (e)   “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein.

As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.
4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

  (a)   if the Grantee’s Employment terminates as a result of (i) termination of
the Grantee by Employer without Cause, (ii) resignation by the Grantee or
(iii) the Grantee’s Disability or death, then the Stock Units shall immediately
stop vesting, and any unvested Stock Units shall be forfeited as of the Date of
Termination; and

2010 Form US — A. Stern

 

2



--------------------------------------------------------------------------------



 



  (b)   if the Grantee’s Employment terminates as a result of termination by
Employer for Cause, then all of the Stock Units will be immediately forfeited by
the Grantee and terminate as of the Date of Termination.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a “change in control event” under
Section 409A of the Code, (ii) the Grantee’s separation from service without
Cause, or (iii) the date that is five years after the Date of Grant. If a
“change in control event” occurs before the Stock Units are fully vested, any
Stock Units that subsequently vest shall be paid upon the first to occur of
(i) the Grantee’s separation from service without Cause or (ii) the date that is
five years after the Date of Grant. Notwithstanding the foregoing, a
distribution of Shares under this Agreement upon separation from service shall
only be made upon the Grantee’s “separation from service” within the meaning of
Section 409A of the Code, and all distributions shall be made at a time and in a
manner consistent with Section 409A. When the vested Stock Units become payable,
the Companies will issue to the Grantee Shares representing the Units underlying
the vested Stock Units, subject to satisfaction of the Grantee’s tax withholding
obligations as described below, within 30 business days after the payment event.
6. Certain Calls and Puts. The Stock Units granted hereunder and the related
Shares are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.
7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.
8. Distributions, Redemptions, etc.

  (a)   Upon the occurrence of an Adjustment Event, there shall be credited to
the Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

  (b)   If any other cash dividend or distribution is paid with respect to
Shares underlying the Stock Units, there shall be credited to the Account an
amount equal to the product of (i) the per-Share amount paid with respect to
Shares underlying the Stock Units, multiplied by (ii) the number of Shares of
the applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

2010 Form US — A. Stern

 

3



--------------------------------------------------------------------------------



 



  (c)   The amount credited to the Account pursuant to this Section 8 with
respect to Stock Units is referred to as the “Bonus Value.” The Bonus Value
shall vest on the same terms as the Stock Units to which it relates, as set
forth in this Agreement, and the vested Bonus Value shall be paid to the Grantee
at the same time as the vested Stock Units are paid pursuant to Section 5
herein, consistent with Section 409A of the Code.

  (d)   In the case of a redemption or repurchase of Shares, the number of
Shares of the class of stock redeemed or repurchased that are subject to
outstanding Stock Units will be automatically reduced by an amount proportionate
to the percentage reduction in outstanding Shares of the affected class
resulting from the redemption or repurchase. The Grantee shall be entitled to
receive any information reasonably requested regarding the composition of a
Unit, as adjusted in accordance with this Section 8.

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between the Grantee and the Company or
any of its Affiliates, and such non-compliance has not been authorized in
advance in a specific written waiver from the Company or the applicable party,
the Committee may cancel any unpaid Stock Units. The Company shall also have the
following (and only the following) additional remedies:

  (a)   During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with the Company or any of its affiliates or the Grantee’s breach of
any duty to the Company or any of its Affiliates; provided, however, that no
offset shall accelerate or defer the distribution date of amounts payable under
this Agreement in violation of Section 409A of the Code, and any offset in
violation of Section 409A shall be null and void. Accordingly, the Grantee
acknowledges that (i) the Company may withhold delivery of Shares, (ii) the
Company may place the proceeds of any sale or other disposition of Shares in an
escrow account of the Company’s choosing pending resolution of any dispute with
the Company, and (iii) the Company has no liability for any attendant market
risk caused by any such withholding, or escrow, subject, however, to compliance
with the requirements of Section 409A of the Code.

2010 Form US — A. Stern

 

4



--------------------------------------------------------------------------------



 



The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.
10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.
11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.
12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to “wages” subject to withholding. The Grantee
expressly acknowledges and agrees that the Grantee’s rights hereunder, including
the right to be issued Shares in accordance with Section 5 herein and cash paid
in accordance with Section 8 hereof, are subject to the Grantee promptly paying
to the Companies in cash or by Share withholding as described below (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Grantee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Grantee. Unless the Grantee elects otherwise in a time and manner specified
by the Company, any tax withholding obligation with respect to the payment of
Shares shall be satisfied by having Shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, and local tax liabilities.
13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The Administrator shall have the authority to
interpret and construe the Stock Units pursuant to the terms of the Plan, and
its decisions shall be conclusive as to any questions arising hereunder.
14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time.
2010 Form US — A. Stern

 

5



--------------------------------------------------------------------------------



 



15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.
16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Payments shall only be made on an event and
in a manner permitted by Section 409A of the Code. Each payment under this
Agreement is considered a separate payment for purposes of Section 409A of the
Code. As provided under Section 409A, if calculation of the amount of a payment
is not administratively practicable due to events beyond the control of the
Grantee, the payment will be treated as made upon the date specified hereunder
if the payment is made during the first calendar year in which calculation of
the amount of the payment is administratively practicable. This Agreement may be
amended without the consent of the Grantee in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.
17. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
18. Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of the Award as
the Administrator deems appropriate, in good faith, to take account of a change
in circumstances occasioned by a stock dividend or other similar distribution
(whether in the form of stock, other securities or other property), stock split
or combination of shares (including a reverse stock split), recapitalization,
conversion, reorganization, consolidation, split-up, spin-off, combination,
merger, exchange of stock, redemption or repurchase of all or part of the shares
of any class of stock or any change in the capital structure of the Company or
an Affiliate or other transaction or event, including the power to adjust the
performance goals that are affected by such a transaction.
[SIGNATURE PAGE FOLLOWS]
2010 Form US — A. Stern

 

6



--------------------------------------------------------------------------------



 



By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein.
Executed as of the Date of Grant.

              SunGard Capital Corp. and   SUNGARD CAPITAL CORP.     SunGard
Capital Corp. II   SUNGARD CAPITAL CORP. II    
 
           
 
  By:        
 
     
 
   

Grantee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.

         
 
 
 
Andrew A. Stern    

2010 Form US — A. Stern

 

7



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and
The remaining 90% of the Stock Units shall vest in equal monthly installments
over the number of months remaining in the period beginning on Initial Vesting
Date and ending on June 1, 2015, starting with the first monthly anniversary of
the Initial Vesting Date.
2010 Form US — A. Stern

 

8



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Follow On Time Award — Class A Option

     
 
  Name: Andrew A. Stern
 
  Number of Shares: 174,240
 
  Price per Share:
 
  Date of Grant:

SunGard Capital Corp.
Management Non-Qualified Time-Based Class A Option Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER
PROVISIONS AS SET FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL
CORP., SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP. AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).
SUNGARD CAPITAL CORP. STRONGLY ENCOURAGES YOU TO SEEK THE ADVICE OF YOUR OWN
LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX
CONSEQUENCES.
This agreement (the “Agreement”) evidences a stock option granted by SunGard
Capital Corp., a Delaware corporation (the “Company”), to the undersigned (the
“Optionee”), pursuant to, and subject to the terms of, the SunGard 2005
Management Incentive Plan (as amended from time to time, the “Plan”) which is
incorporated herein by reference and of which the Optionee hereby acknowledges
receipt.
1. Grant of Option. The Company grants to the Optionee, as of the above Date of
Grant, an option (the “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, that total number of Class A Common shares as
set forth in Schedule A (the “Shares”) at the above Price per Share. The Option
will vest and become exercisable in accordance with Section 3 below. The Option
evidenced by this Agreement is intended to be a non-qualified option and is
granted to the Optionee in an Employment capacity as an employee.
Notwithstanding anything herein to the contrary, in accordance with Section 1.8
of the Employment Agreement between the Grantee and SunGard Data Systems Inc., a
wholly owned subsidiary of the Companies, dated as of June 1, 2010 (the
“Employment Agreement”), in the event of a Spin-off or Sale or Other Disposition
(each, as defined in the Employment Agreement) of SunGard Availability Services,
this Option, or a portion thereof, as applicable, shall be cancelled.
2010 Form US — A. Stern

 

 



--------------------------------------------------------------------------------



 



2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
terms “Disability” and “Fair Market Value” shall have the same meaning as set
forth in the Stockholders Agreement without regard to any subsequent amendment
thereof. The following terms shall have the following meanings:

  (a)   “Date of Termination” means the date that the termination of Optionee’s
Employment with Employer is effective on account of Optionee’s death, Optionee’s
Disability, termination by Employer for Cause or without Cause, or by Optionee,
as the case may be;

  (b)   “Employer” means the Company or, as the case may be, its Affiliate with
whom the Optionee has entered into an Employment relationship;

  (c)   “Family Member” means, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Optionee) control the management of assets, or any other entity in which one or
more of these persons (or Optionee) own more than fifty percent of the voting
interests; and

  (d)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Section 6 of Optionee’s Employment Agreement.

As used herein with respect to the Option, the term “vest” means to become
exercisable in whole or in specified part.
3. Vesting of Option. The Option shall vest in accordance with Schedule A;
provided, however, that:

  (a)   if the Optionee’s Employment terminates as a result of (i) termination
of the Optionee by Employer without Cause, (ii) resignation by the Optionee or
(iii) the Optionee’s Disability or death, then the Option shall immediately stop
vesting; and

  (b)   if the Optionee’s Employment terminates as a result of termination by
Employer for Cause, then the entire Option will be immediately forfeited by the
Optionee and terminate as of the Date of Termination.

2010 Form US — A. Stern

 

-2-



--------------------------------------------------------------------------------



 



4. Exercise of Option.

  (a)   In General. The latest date on which this Option may be exercised is ten
years from the Date of Grant (the “Final Exercise Date”). Each election to
exercise this Option shall be subject to the terms and conditions of the Plan
and shall be in writing, signed by the Optionee or by his or her executor,
administrator, or permitted transferee (subject to any restrictions provided
under the Plan and the Stockholders Agreement), made pursuant to and in
accordance with the terms and conditions set forth in the Plan and received by
the Company at its principal offices, accompanied by payment in full as provided
in the Plan. The purchase price may be paid by delivery of cash or check
acceptable to the Administrator or, in case of an exercise on the Final Exercise
Date, or a termination of Employment without Cause, or as a result of the
Optionee’s Disability or death, if and to the extent permitted by the Code
(including Section 409A thereof) and if such exercise would not adversely affect
the Company’s results of operations under Generally Accepted Accounting
Principles, by means of withholding of Shares subject to the Option with an
aggregate Fair Market Value equal to (i) the aggregate exercise price and
(ii) if commercially reasonable for the Company to so permit (taking into
account its cash position in light of any contractual or legal restrictions)
minimum statutory withholding taxes with respect to such exercise, or by such
other method provided under the Plan and explicitly approved by the
Administrator. In the event that this Option is exercised by a person other than
the Optionee, the Company will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the Option
Holder to exercise this Option.

  (b)   Time To Exercise. The Option must be exercised no later than the Final
Exercise date, and if not exercised by such date, will thereupon terminate. The
Option must also be exercised by the termination of the Optionee’s Employment
and, if not exercised by such date, will thereupon terminate, provided that,
upon termination of the Optionee’s Employment (i) by Employer without Cause,
(ii) by resignation by the Optionee, or (iii) as a result of a Disability or
death, the Option will remain exercisable until the earlier of the 90th day
after the Date of Termination (or the one-year anniversary thereof in the case
of a termination resulting from Disability or death) or the Final Exercise Date,
and will thereupon terminate.

5. Certain Calls and Puts. The Options granted hereunder and the related Shares
are subject to the call and put rights contained in Section 6 of the
Stockholders Agreement, except that such put rights shall be granted only if and
to the extent permitted by the Code (including Section 409A thereof); provided,
however, that the call rights contained in Section 6 of the Stockholders
Agreement shall not apply in the event of a termination resulting from
Disability or death.
6. Share Restrictions, Other Plans, etc. Except as expressly provided herein,
the Optionee’s rights hereunder and with respect to Shares received upon
exercise are subject to the restrictions and other provisions contained in the
Stockholders Agreement. For the avoidance of doubt, the SunGard Capital Corp.
and SunGard Capital Corp. II Dividend Rights Plan shall not apply to this
Option.
2010 Form US — A. Stern

 

-3-



--------------------------------------------------------------------------------



 



7. Forfeiture. Upon exercise, payment or delivery pursuant to this Option,
Optionee shall certify on a form acceptable to the Committee that Optionee is in
compliance with the Restrictive Covenants and all other agreements between
Optionee and the Company or any of its Affiliates. If the Company determines
that Optionee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between Optionee and the Company or any
of its Affiliates, and such non-compliance has not been authorized in advance in
a specific written waiver from the Company, the Committee may cancel any
unexercised portion. The Company shall also have the following (and only the
following) additional remedies:

  (a)   During the six months after any exercise, payment or delivery of shares
pursuant to this Option, such exercise, payment or delivery may be rescinded at
the Company’s option if Optionee fails to comply in any material respect with
the terms of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or if Optionee breaches any duty to the Company
or any of its Affiliates. The Company shall notify Optionee in writing of any
such rescission within one year after such exercise, payment or delivery. Within
ten days after receiving such a notice from the Company, Optionee shall remit or
deliver to the Company (i) the amount of any gain realized upon the sale of any
Shares acquired upon the exercise of this Option, (ii) any consideration
received upon the exchange of any Shares acquired upon the exercise of this
Option (or the extent that such consideration was not received in the form of
cash, the cash equivalent thereof valued of the time of the exchange) and
(iii) the number of Shares received in connection with the rescinded exercise.

  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to Optionee under or by reason of Optionee’s holding this
Option, any amounts to which the Company is entitled as a result of Optionee’s
violation of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or Optionee’s breach of any duty to the Company
or any of its Affiliates. Accordingly, Optionee acknowledges that (i) the
Company may delay exercise of this Option or withhold delivery of Shares,
(ii) the Company may place the proceeds of any sale or other disposition of
Shares in an escrow account of the Company’s choosing pending resolution of any
dispute with the Company or any of its Affiliates, and (iii) the Company has no
liability for any attendant market risk caused by any such delay, withholding,
or escrow.

Optionee acknowledges and agrees that the calculation of damages from a breach
of any of the Restrictive Covenants or of any other agreement with the Company
or any of its Affiliates or of any duty to the Company or any of its Affiliates
would be difficult to calculate accurately and that the right to offset or other
remedy provided for herein is reasonable and not a penalty. Optionee further
agrees not to challenge the reasonableness of such provisions even where the
Company rescinds, delays, withholds or escrows Shares or proceeds or uses those
Shares or proceeds as a setoff.
8. Legends, etc. Shares issued upon exercise shall bear such legends as may be
required or provided for under the terms of the Stockholders Agreement.
9. Transfer of Option. This Option may only be transferred by the laws of
descent and distribution, to a legal representative in the event of the
Optionee’s incapacity, or to a Family Member with the consent of the
Compensation Committee of the Board, such consent not to be unreasonably
withheld.
2010 Form US — A. Stern

 

-4-



--------------------------------------------------------------------------------



 



10. Withholding. The exercise of the Option will give rise to “wages” subject to
withholding. The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld. The Optionee also authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee and the Company may so withhold as provided in Section 4(a) above.
11. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option, shall give the Optionee any right to be
retained in the employ of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such Optionee
at any time, or affect any right of such Optionee to terminate his or her
Employment at any time.
12. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
13. Amendment. In addition to the authority to make adjustments pursuant to
Section 7(b) of the Plan, the Administrator may modify the terms of this Option
as the Administrator deems appropriate, in good faith, to take account of a
change in circumstances occasioned by a stock dividend or other similar
distribution (whether in the form of stock, other securities or other property),
stock split or combination of shares (including a reverse stock split),
recapitalization, conversion, reorganization, consolidation, split-up, spin-off,
combination, merger, exchange of stock, redemption or repurchase of all or part
of the shares of any class of stock or any change in the capital structure of
the Company or an Affiliate or other transaction or event, including the power
to adjust the performance goals that are affected by such a transaction.
[SIGNATURE PAGE FOLLOWS]
2010 Form US — A. Stern

 

-5-



--------------------------------------------------------------------------------



 



By acceptance of this Option, the undersigned agrees hereby to become a party
to, and be bound by the terms of, the Stockholders Agreement as a “Manager” as
defined therein.
Executed as of the Date of Grant.

              SunGard Capital Corp.   SUNGARD CAPITAL CORP.    
 
           
 
  By:        
 
     
 
   

Optionee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.

         
 
 
 
Andrew A. Stern    

2010 Form US — A. Stern

 

-6-



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
25% of the total number of Shares for which the Option is exercisable shall vest
on the first anniversary of the Date of Grant (“Initial Vesting Date”); and
The remaining 75% of the total number of Shares for which the Option is
exercisable shall vest in equal monthly installments over the number of months
remaining in the period beginning on Initial Vesting Date and ending on June 1,
2015, starting with the first monthly anniversary of the Initial Vesting Date.

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT F
EXECUTIVE RELEASE TO BE PROVIDED TO THE COMPANY
Separation of Employment Agreement and General Release
THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this  _____ day of  _____, _____, by and between Andrew A. Stern
(“Executive”) and SunGard Data Systems Inc.  _____  (the “Company”).
WHEREAS, Executive is employed by the Company as  _____;
WHEREAS, Executive and the Company entered into an Employment Agreement, dated
 _____, 2010, (the “Employment Agreement”) which provides for certain benefits
in the event that Executive’s employment is terminated on account of a reason
set forth in the Employment Agreement;
WHEREAS, Executive’s employment with the Company will terminate effective
 _____  (the “Termination Date”); and
WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.
NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:
1. Executive, for and in consideration of the commitments of the Company as set
forth in paragraph 6 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its stockholders,
affiliates, subsidiaries and parents, their respective officers, directors,
investors, employees, and agents, and their respective successors and assigns,
heirs, executors, and administrators (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown, or which Executive’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of time to
the date of this Agreement, to the extent arising from or relating in any way to
Executive’s employment relationship with the Company, the terms and conditions
of that employment relationship, and/or the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, as amended, any applicable state fair
employment practice laws, and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, and
any claims for attorneys’ fees and costs; provided, however, the foregoing shall
in no event apply to (i) enforcement by Executive of Executive’s rights under
this Agreement, (ii) Executive’s rights as a stockholder in the Company or any
of its affiliates, (iii) Executive’s rights to indemnifications under any
separate contract or insurance policy, (iv) Executive’s right to seek
unemployment insurance benefits, (v) Executive’s right to seek workers’
compensation benefits, or (vi) any claims that, as a matter of applicable law,
are not waivable. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

 

F-1



--------------------------------------------------------------------------------



 



EXECUTION COPY
2. Executive specifically releases the Releasees from any claims that Executive
might have under the ADEA and any rights under the OWBPA; provided however,
Executive is not waiving or releasing any rights Executive may have to challenge
the knowing and voluntary nature of the release of ADEA claims pursuant to the
OWBPA. Nothing in this Agreement shall be construed to prohibit Executive from
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, Executive agrees to waive his right to recovery monetary damages in
any charge, complaint or lawsuit filed by Executive or by anyone else on his
behalf.
3. In consideration of Executive’s agreement to comply with the covenants
described in Section 5 of the Employment Agreement, the Company agrees as set
forth in paragraph 6 herein.
4. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that neither the Company nor any affiliate has any
obligation to employ Executive in the future.
5. Executive agrees that Executive will not disparage or subvert the Company or
the Releasees, or make any statement reflecting negatively on the Company or the
Releasees, including, but not limited to, any matters relating to the operation
or management of the Company, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.
6. In consideration for Executive’s agreement as set forth herein, the Company
agrees to pay and provide Executive with the severance benefits described in
Section 2.2 of Executive’s Employment Agreement. Executive agrees that he is not
entitled to any payments, benefits, severance payments or other compensation
beyond that expressly provided in Section 2.2 of Executive’s Employment
Agreement.
7. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement. Executive acknowledges that if Executive had
not executed this Agreement containing a release of all claims against the
Company and the Releasees, Executive would only have been entitled to the
payments provided in the Company’s standard severance pay plan for employees.
8. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company or a Releasee and, further, that
this Agreement supersedes any and all prior agreements or understandings,
whether written or oral, between the parties, excluding only Executive’s
post-termination obligations under Executive’s Employment Agreement, any
obligations relating to the securities of the Company or any of its affiliates
and the Company’s obligations under Section 2.2 of Executive’s Employment
Agreement, all of which shall remain in full force and effect to the extent not
inconsistent with this Agreement, and further, that, except as set forth
expressly herein, no promises or representations have been made to him in
connection with the termination of Executive’s Employment Agreement or the terms
of this Agreement.
9. Except as may be necessary to obtain approval or authorization to fulfill its
obligations hereunder or as required by applicable law, (a) Executive agrees not
to disclose the terms of this Agreement to anyone, except Executive’s spouse,
attorney and, as necessary, tax/financial advisor, and (b) the Company agrees
that the terms of this Agreement will not be disclosed. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

 

F-2



--------------------------------------------------------------------------------



 



EXECUTION COPY
10. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, parents, subsidiaries or affiliates or obtained as a result of
Executive’s employment with the Company and/or its predecessors, parents,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, parents, subsidiaries
or affiliates. Executive acknowledges that all such Corporate Records are the
property of the Company. In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops and computers. As of the Termination Date, the Company will make
arrangements to remove, terminate or transfer any and all business communication
lines including network access, cellular phone, fax line and other business
numbers.
11. Executive expressly waives all rights afforded by any statute which
expressly limits the effect of a release with respect to unknown claims.
Executive acknowledges the significance of this release of unknown claims and
the waiver of statutory protection against a release of unknown claims which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by it must have materially affected its settlement with
the debtor.
12. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization or (iv) challenging the knowing and voluntary nature of the release
of ADEA claims pursuant to the OWBPA.
13. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.
14. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.
15. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania.

 

F-3



--------------------------------------------------------------------------------



 



EXECUTION COPY
16. Executive certifies and acknowledges as follows:
(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each of the Releasees from any
legal action arising out of Executive’s employment relationship with the Company
and the termination of that employment relationship;
(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled;
(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;
(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;
(e) That the Company has provided Executive with a period of [twenty-one (21)]
or [forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and

     
[Note:
  The applicable time period will depend on whether the termination is part of a
reduction in force (45 days) or not (21 days). In addition, if the termination
is in connection with a reduction in force, certain disclosures will need to be
made to Executive to comply with the requirements of the ADEA if Executive is at
least age 40.]

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven (7) day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.
Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this  _____ 
day of  _____,  _____.

             
 
        Witness:                                                   [Executive]  
     
 
           
SUNGARD DATA SYSTEMS INC.
         
By:
        Witness:                                        
 
 
 
Name:        
 
  Title:        

 

F-4